Citation Nr: 1754117	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-24 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected death pension benefits from September 1, 2011 until March 28, 2016.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to January 1946.  He died in January 2011; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted non-service-connected death pension benefits prior to February 1, 2012.  The appellant timely appealed and requested a Board hearing. 

In June 2013, the RO determined that the appellant had excessive income beginning September 1, 2011 and stopped death pension benefits as of that date.  The Board observes that the overpayment created by this rating action was waived in August 2013 by the VA Committee on Waivers and Compromises.

In April 2017, the RO granted a special monthly pension based on the need for aid and attendance effective March 28, 2016.

In April 2017, the appellant was scheduled for a Board hearing she had requested in connection with this appeal.  See 38 C.F.R. § 20.704(b) (2017).  As explained below, the hearing request has been withdrawn.  38 C.F.R. § 20.704(e).


FINDING OF FACT

From September 1, 2011, the appellant's annual income exceeds the maximum annual countable income limit for receipt of payment of non-service-connected death pension benefits.

CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits from September 1, 2011 until March 28, 2016 have not been met.  38 U.S.C. § 1541 (West 2012); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2017).	
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A specific VCAA notice letter prior to the October 2012 decision is not of record.  However, the record includes May 2011 and March 2012 VCAA acknowledgement from the appellant with confirmation that she did not intend to submit additional evidence.  The appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  38 C.F.R. § 3.159.   The evidence of record contains the appellant's reported financial information, including information on both income and expenses, and her statements in support of the claim.  There is otherwise no indication of relevant, outstanding records that would support the appellant's claim.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board notes that the appellant requested a Board hearing.  The RO issued an April 10, 2017 letter notifying the appellant about the time and place for her scheduled hearing.  An April 13, 2017 VA phone contact with the appellant reflects that she received the hearing notice letter.  The VA representative informed her that there did not appear to be an appeal on file.  The appellant responded that she could not think of any reason for the hearing.  The VA representative directed that the hearing be cancelled.  On April 24, 2017, a VA phone contact report reflects that a VA representative acknowledged mistakenly informing the appellant that an appeal was not pending when in fact, she had a pending death pension appeal.  The VA representative left a voicemail at the appellant's number informing her about the mistake and that she should call back if she wanted to reschedule the hearing.  To date, the appellant has not responded.  Given that the appellant has been notified that she could reschedule the hearing and has not done so, the Board finds that the hearing request has been withdrawn. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.

II. Analysis

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271 (g).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. § 1521(a), (b) (West 2012); 38 C.F.R. § 3.3(a)(3). The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2017).  The MAPR is adjusted from year to year.  If the appellant's income is less than the MAPR, VA will pay benefits to bring her income up to that level.

Prior to December 1, 2011, the MAPR for a surviving spouse without dependents was $7933.00; beginning December 1, 2011, the relevant MAPR was $8,219.00; beginning December 1, 2012, the relevant MAPR was $8,359.00; and beginning December 1, 2013, the relevant MAPR was $8,485.00.  See Survivor's Pension Rate Tables, Part I, Appendix B, M21-1.  By 2016, the relevant MAPR was $8,656.00.  

The record reflects that the appellant has had income from the Social Security Administration (SSA) throughout the appeals period.  Her SSA annual income is as follows: for 2011, approximately $11,548.80;  for 2012 was approximately $11,950.80; for 2013 was approximately $12,154.80; for 2014 was approximately $12,352.80; for 2015 was approximately $12,852.80; and for 2016 was approximately $13,176.00.

The appellant also has employment from income August 22, 2011 to July 19, 2013.  See January 2013 appellant statement and June 2012 pay stub.  She reported being paid $15.00 an hour and scheduled to work 40 hours per week.  Thus, her approximate employment income for 2011 was roughly $9600.00 for approximately 16 weeks of work.  For 2012, her approximate employment income was roughly $31,200.  For 2013, her approximate employment income was roughly $15,600 for roughly 26 weeks of work.  

In sum, the amount of SSA and employment income exceeds the MAPR for a surviving spouse with no dependents for each year in question.  Thus, the only way for the appellant to establish eligibility for surviving spouse pension benefits for the period in question is to reduce the countable income by deducting allowable expenses incurred during the relevant period.  38 C.F.R. § 3.272.

Unreimbursed medical expenses may reduce countable income by amounts equal to amounts paid by a claimant that are "in excess of 5 percent of the applicable maximum annual pension rate ... in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C. § 1503(a)(8).  Prior to December 1, 2011, five percent of the MAPR amounts to $397.00; from December 1, 2011, it is $410.00; from December 1, 2012, it is $417.00; from December 1, 2013, it is $424.00; and from December 1, 2014, it is $431.00.  Thus, the appellant's income may be reduced by the total cost of any unreimbursed medical expenses within the calendar year in excess of these applicable amounts.  

In this case, the SSA correspondence reflects that the appellant is paying a monthly supplementary medical insurance (SMI) premium of at least $99.90 for 2011 and 2012, which amounts to a yearly unreimbursed medical expense of $1,198.80 for 2011 and 2012.  See June 2012 SHARE Print Screen. For 2013, the SMI premium was 104.90 per month for an annualized expense of $1,258.80.

The appellant has submitted unreimbursed medical expense receipts from July 2012 for $14.00 and from November 2012 for $14.00.  An insurance calculation of appellant's out of pocket expenses from January 1, 2012 to October 31, 2012 totals $240.32.  She has not submitted further documentation for unreimbursed medical expenses.  When the five percent sum is deducted, the total amount of unreimbursed medical expenses applicable for reducing the appellant's income does not make her countable income below the MAPR for a surviving spouse with no dependents for any year in question.  The appellant has not submitted any additional, significant unreimbursed medical expenses to reduce the above countable income from SSA payments and employment for any year in question.  She has not otherwise asserted a reduction in her countable income is warranted from September 1, 2011 until March 28, 2016.  Thus, the appellant's SSA income is above the applicable MAPR threshold for each year in question, and she has not identified enough exclusion from income to lower her countable income below the applicable MAPR threshold.  38 C.F.R. §§ 3.271, 3.272.

Based on the foregoing, the Board concludes that the appellant is not entitled to payment of non-service-connected death pension benefits because her countable income exceeds the statutory limits for entitlement to death pension benefits for the period in question.  Therefore, her claim of entitlement to non-service-connected death pension benefits from September 1, 2011 until March 28, 2016 must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to non-service-connected death pension benefits from September 1, 2011 until March 28, 2016 is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


